UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2012 Commission file number: 333-178210 SERVICE TEAM INC. (Exact name of registrant as specified in its charter) Nevada 61-1653214 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18482 Park Villa Place, Villa Park, California 92861 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 714-538-5214 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of the registrant’s common stock held by non-affiliates as of February 29, 2012 was approximately $0 based upon the closing price of the common stock as quoted by the Over-the-Counter Bulletin Board (the “OTC Bulletin Board”)On August 31, 2012 the registrants’ common stock was not listed on the Over-the-Counter Bulletin Board. As of November 1, 2012, there were 7,707,500shares of the registrant’s common stock, par value $0.001 per share, outstanding. Table of Contents PART I ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 5 ITEM 1B. UNRESOLVED STAFF COMMENTS 8 ITEM 2. PROPERTIES 8 ITEM 3. LEGAL PROCEEDINGS 8 ITEM 4. MINE SAFETY DISCLOSURES 8 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM 6. SELECTED FINANCIAL DATA 9 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 10 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 11 ITEM 9A. CONTROLS AND PROCEDURES 11 ITEM 9B. OTHER INFORMATION 12 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 13 ITEM 11. EXECUTIVE COMPENSATION 15 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 15 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 15 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 15 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 16 SIGNATURES 17 EXHIBIT INDEX 18 1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Information contained in this annual report contains “forward-looking statements” as defined by the Private Securities Litigation Reform Act of 1995.These forward-looking statements are contained principally in the sections titled “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” and are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology.As used herein, “we,” “us,” “our” and the “Company” refers to Service Team Inc. and no subsidiaries. The forward-looking statements herein represent our expectations, beliefs, plans, intentions or strategies concerning future events, including, but not limited to: our future financial performance; the continuation of historical trends; the sufficiency of our cash balances for future needs; our future operations; our sales and revenue levels and gross margins, costs and expenses; the relative cost of our operation as compared to our competitors; new product introduction, entry and expansion into new markets and utilization of new sales channels and sales agents; improvements in, and the relative quality of, our technologies and the ability of our competitors to copy such technologies; our competitive technological advantages over our competitors; brand image, customer loyalty and expanding our client base; the sufficiency of our resources in funding our operations; and our liquidity and capital needs. Our forward-looking statements are based on our current expectations and beliefs concerning future developments, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Moreover, our forward-looking statements are subject to various known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 2 PART I ITEM 1. BUSINESS. Service Team Inc. was incorporated under the laws of the state of Nevada on June 6, 2011.Since that time we have been involved in acquiring equipment and personnel and starting the business of repairing televisions, video recorders, laptop computers and cell phones. Service Team Inc. is a technology based start-up company specializing in the electronics service and repair industry.The Company is principally involved in the maintenance and repair of television sets, video recorders, laptop computers and cell phones.The Company operates a complete repair and service center at 2986 Fletcher Parkway.Unit C,El Cajon, California 92111.The center is staffed with a call center, full-time technicians and a complete set of electronic testing equipment to repair televisions, video recorders, laptop computers and cell phones.The Company also has the ability to repair circuit boards and other components of most electronic devices. Service Team Inc, has entered into an Agreement with Service Power Inc. to provide local service personnel in morethan 20,000 locations in the United States and Canada. Service Power Inc. a Great Britian based company has a world wide network of electrical appliance repair persons. Service Team Inc. has developed computer software that equips a customer service representative to diagnose the problems of most televisions over the phone on the customers first call. The software directs the customer service representative to the local repairman that can make the necessary repairs and then orders the parts sent to the field repair man to go to the customer’s location and repair the appliance.This propriety software was developed by Service Team Inc. over the last year. On television sets that cannot be repaired, Service Team removes the working parts and sells them as used parts to other repair centers. The majority of electronic devices today such as television sets, video recorders, laptop computers and cell phones are produced in foreign countries, mostly Asia. In the Chinese Province of Guang dong(near Hong Kong) there are more than 40,000 manufacturers of electronic devices.Only a few of these companies have a presence in the United States to fulfill the warranty requirements of American retailers.Service Team is able to fulfill the warranty requirements of these foreign manufacturers so that they may sell their product in the United States.In addition, there are warranty service companies selling additional warranties or extended warranties on televisions, video recorders, laptop computers and cell phones after the manufacturer’s warranties have expired.Service Team will provide the actual repair required by these warranty insurance companies. In addition to the large field force of Service Power Inc., Service Team has developed a procedure of shipping containers to warranty claimants and having the television or other electrical appliance such as video recorders, laptop computers and cell phones shipped to Service Team’s repair center in San Diego, California.Service Team then repairs or replaces the television or other electrical appliance and returns it to the owner. Service Team has a price list of services that sets forth a menu of charges for various repairs or replacements.This price list is given to our customers when we start to do repairs for them.We do not do business with individual customers. 3 Service Team is aggressively soliciting warranty insurance companies or electronic manufacturers in the United States and China that can use our services and, in turn, broaden our customer base.Currently, one warranty insurance company, Warrantech, a division of AmTrust Financial Services, Inc., currently represents about 100% of Service Team’s business.Service Team is currently in discussions with several electronic manufacturers in both the United States and China and a number of warranty insurance companies to acquire their repair business.Service Team does not plan to repair products outside the United States and Canada.The consumer electronics industry lists more than 70 warranty insurance firms in the United States and several thousand manufacturers of electronic devices that require warranty service.Warrantech and its parent company, AmTrust Financial Services, Inc., represent approximately 15% of the total market.We are currently doing only a small portion of AmTrust’s repair work. Service Team has spent the bulk of its first year of business developing software, training its personnel, and acquiring more customers.As Service Team acquires more customers, it will be necessary to increase the number of technicians.Service Team currently has two technicians and it is anticipated that it will hire additional technicians as the demand requires.Service Team also plans to acquire specialized equipment for the repair of the actual screen on flat screen televisions.This equipment will enable Service Team to substantially increase its revenues on television repairing. Service Team is presently operating at a loss.The organizational costs and starting sales have not produced enough revenue to cover the cost of operation.The Company currently has on-goingrevenues of about $6,000 per month.This has been increasing every month since we started.Our initial start-up costs of approximately $394,000 have been already incurred.Our Company is prepared to handle sales of approximately $90,000 per quarter with our present equipment and personnel.Our loss for the quarter ending November 30, 2011, is approximately $95,012.Revenues for the same period were $8,664.We have the capacity with our present equipment and staff to process $90,000 per quarter additional revenue with a very little increase in cost.The steps to make the Company profitable are to acquire additional customers/accounts to increase our sales volume.We have verbal commitments with two new customers starting business with the Company in November, 2012.This additional business would increase our revenues to approximately $20,000 per month which would cover our cost of operation on a monthly basis.We are currently in discussions with more than a dozen other warranty companies or electronic manufacturers to acquire their warranty repair business in the year 2013. 4 ITEM 1A. RISK FACTORS. An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. This prospectus also contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including the risks faced by us described below and elsewhere in this prospectus. We will require additional capital in order to achieve commercial success and, if necessary, to finance future losses from operations as we endeavor to build revenue. We do not have any commitments to obtain such capital and we cannot assure you that we will be able to obtain adequate capital as and when required.The service business is labor and capital intensive and the level of operations obtainable by a service company is directly linked and limited by the amount of available capital.Although we have some cash resources on hand at this time we believe that our ability to achieve commercial success and our continued growth will be dependent on our continued access to capital either through the additional sale of our equity or debt securities, bank lines of credit, projected financing or cash generated from our operations.We will seek to obtain additional working capital through the sale of our securities.However, we have no agreements or understandings with any third parties at this time for our receipt of additional working capital.Consequently, there can be no assurance that we will be able to obtain continued access to capital as and when needed or, if so, that the terms of any available financing will be subject to commercially, reasonable terms. We do not have significant operating history and, as a result, there is a limited amount of information about us on which to make an investment decision. We have a limited history of operations and we may not be successful in our efforts to grow our business and to earn revenues.Our business and prospectus must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stages of operation.As a result, management may be unable to adjust its spending in a timely manner to compensate for any unexpected revenue shortfall.This inability could cause net losses in a given period to be greater than expected.An investment in our securities represents significant risk and you may lose all or part of your entire investment.While our management has significant experience in the service and repair business, our company has minimal prior experience in the service and repair industry.Accordingly, there is little history upon which to judge our current operations. We have limited management and staff and will be dependent for the foreseeable future upon consultants. At the present time, we have three employees, including our executive officer.We intend to use the services of independent consultants and contractors to perform various professional services including data processing, legal, accounting and tax services.We believe that by limiting our management and employees we may be better able to control costs and retain flexibility in developing our company.Our dependence on third party consultants, data processing, legal and accounting personnel creates a number of risks including, but not limited to, (a) the possibility that such third parties may not be available to us when needed and (b) the risk that we may not be able to properly control the timing and quality of work conducted with respect to our projects. Our business is subject to risks associated with sourcing and manufacturing overseas. We import large quantities of finished goods and component parts.Substantially all of our import operations are subject to customs requirements and to tariffs and quotas set by governments through mutual agreements, bilateral actions or, in some cases, unilateral actions.In addition, the countries in which our products and materials are manufactured or imported made from time to time impose additional quotas, duties, tariffs or other restrictions on its imports (including restrictions on manufacturing may increase our cost of goods sold).Adverse changes in these import costs and restrictions, or our suppliers’ failure to comply with customs regulations or similar laws, could harm our business. Our ability to import products in a timely manner and cost effective manner may also be affected by conditions at ports or issues that otherwise affect transportation and warehousing providers, such as port and shipping capacity, labor disputes, severe weather or increased homeland security requirements in the U.S. and other countries.These issues could delay importation of products or require us to locate alternative ports or warehousing providers to avoid disruption to customers.These alternatives may not be available on short notice or could result in higher transit costs which could have an adverse impact on our business and financial condition. 5 We are dependent upon others in the normal conduct of our business. Service Team Inc.is dependent upon common carrier shipping companies such as FedEx and United Parcel Services to bring electric appliances that require repair to our repair center.The availability of shipping these products at a competitive price is necessary for Service Team Inc. to be successful. We are dependent on Service Power Inc. to perform warranty repairs in many locations in the United States and Canada. Service Team Inc. has contracted with Service Power Inc. an electrical appliance repair company with more than 20,000 field repair personsin the United States and Canada to assist in repair services.Service Team Inc.is dependent on the continuous relationship with Service Power Inc. to maintain repair capability in the many of the communities in the United States and Canada. If Service Power Inc. were unable to perform the repair services or elected to discontinue doing repair services, it would adversely affect Service Team Inc.’s ability to continue in business. Technology changes may eliminate the need for warranty repairs. Televisions consist of six major components, each one has its own repair and maintenance problems.Technology over the next few years may combine these components into a single solid state component that cannot be repaired.A computer chip is a good example of this.Electronic devices used in military aircraft already have this technology.At the present time, it is not cost effective for consumer electronics.If this becomes cost effective, it could eliminate the need for warranty repairs. Large customers may create their own warranty repair centers. Large customers, such as Sony, have created their own warranty repair centers in the United States.Other companies and warranty insurance companies may create repair centers that would reduce the business available to our Company. Our industry is highly competitive which may adversely affect our performance including our ability to acquire customers. We work in a highly competitive environment.According to the Consumer Electronics Association, there are over 70 warranty insurance companies in the United States.We have to sell our ability to these companies to do their warranty work. There are other companies doing warranty repairs that have financial and other resources substantially greater than ours.We cannot assure you that we will be able to acquire the necessary customers to make our company successful. Our proposed service and repair operations will be subject to various federal, state and local regulations that will materially affect our operations. Matters regulated will include permits for premises, consumer protection regulations, labor regulations, and disposal regulations.While we believe we will be able to substantially comply with all of the applicable laws and regulations, the requirements of such laws and regulations are frequently changed.We cannot predict the ultimate cost of compliance with these requirements or their affect on actual operations. If we lose our key personnel, our business and prospects may be adversely affected since we rely on certain key personnel to manage our business. Service Team, in order to successfully implement its growth plans, is dependent upon its current Board of Directors, which includes Carlos Arreola and Robert L. Cashman.The loss of Carlos Arreola and/or Robert L. Cashman could have a material adverse effect upon Service Team’s business prospects.Service Team will depend heavily on its management team to effectively implement the services it offers. There can be no assurance that if a change in management occurs, that management will be able to successfully achieve the goals established herein by Service Team. 6 Our expenses may exceed our expectations. From our inception (June 6, 2011) to August 31, 2012, a fifteen month period, we incurred a loss of $374,554.This loss resulted primarily from the organization of the company and moving into a facility.The set-up costs and improvements in the facility were primary factors in our operating loss.If our revenue growth is slower than we anticipate or our operating expenses may exceed our expectations it may take an unforeseen period of time to achieve or sustain profitability or we may never achieve or sustain profitability. Management owns enough stock to control Service Team which places investors at risk of not being able to affect management decisions. Management owns 5,000,000 shares of common stock that is entitled to one (1) vote per share. Upon the consummation of this Offering, the officers and directors of Service Team will beneficially own more than 54% of the voting rights.It is anticipated that these individuals will be in a position to control the outcome of all matters requiring shareholder or board approval, including the election of directors. Such influence and control is likely to continue for the foreseeable future and significantly diminishes control and influence, which future shareholders may have on Service Team.See Securities Ownership of Management. Service Team could issue additional stock which could reduce the value of your investment. The holders of common stock do not have any subscription, redemption or conversion rights, nor do they have any preemptive or other rights to acquire or subscribe for additional, unissued or treasury shares. Accordingly, if Service Teamwere to elect to sell additional shares of common stock, or securities convertible into or exercisable to purchase shares of common stock following this Offering, persons acquiring common stock in this Offering would have no right to purchase additional shares and, as a result, their percentage equity interest in Service Teamwould be diluted. See Description of Securities. Securities and Exchange Commission rules concerning sales of low-priced securities may hinder re-sales of our common stock. The Securities might be subject to the low-priced security or so-called penny stock rules that impose additional sales practice requirements on broker-dealers who sell such securities. For any transaction involving a penny stock the rules require, among other things, the delivery, prior to the transaction, of a disclosure schedule required by the Commission relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally monthly statements must be sent disclosing recent price information for the penny stocks held in the customer’s account. In the event the Securities are characterized as a penny stock, the market liquidity for the Securities could be severely affected. In such an event, the regulations relating to penny stocks could limit the ability of broker-dealers to sell the Securities and, thus, the ability of purchasers in this offering to sell their Securities in the secondary market. Financial Industry Regularly Authority (FINRA) sales practice requirements may also limit your ability to buy and sell our stock which could depress our share price. FINRA rules require that in recommending an investment to a customer, a broker/dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low priced securities to their non-institutional customers, broker/dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information.Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers.FINRA requirements make it more difficult for broker/dealers to recommend that their customers buy our Common Stock which may limit your ability to buy and sell our stock and have an adverse affect on the market for our shares depressing our share price. State Securities Laws may limit secondary trading, which may restrict the states in which you can sell the shares offered by this Prospectus. If you purchase shares of our Common Stock sold pursuant to this Offering, you may not be able to resell the shares in a certain state unless and until the shares of our Common Stock are qualified for secondary trading under the applicable securities laws of such state or there is confirmation that an exemption, such as listing in certain recognized securities manuals, is available for secondary trading in such state.There can be no assurance that we will be successful in registering or qualifying our Common stock for secondary trading, or identifying an available exemption for secondary trading in our Common Stock in every state. 7 If we fail to register or qualify for an exemption for secondary trading of, our Common Stock in any particular state, the shares of Common Stock could not be offered or sold to, or purchased by, a resident of that state.In the event that a significant number of states refuse to permit secondary trading in our Common Stock, the marker for the Common Stock will be limited which could drive down the market price of our Common Stock and reduce the liquidity of the shares of our Common Stock and a stockholder’s ability to resell shares of our Common Stock at all or at current market prices, which could increase a stockholder’s risk of losing some or all of their investment. We do not intend to pay dividends in the foreseeable future.Any investment gains will have to come by appreciation in the stock price rather than dividends. Service Team has paid no dividends to its stockholders and does not plan to pay dividends on its common stock in the foreseeable future. Service Team currently intends to retain any earnings to finance future growth. Investors may receive investment gains through appreciation of value of the stock in the public market ITEM 1B. UNRESOLVED STAFF COMMENT None ITEM 2. PROPERTIES. Service Team rents on a month to month basis 1,200 square feet of office space in a building at 18482 Park Villa Place, Villa Park California92861. The building is furnished for no charge by Hallmark Venture Group, a related party.The Company rents 550 square feet of shop space at2986 Fletcher Parkway, Unit C,El Cajon, California 92020. The Company pays a total of $1,500 per month for these spaces. The Company rents warehouse space as needed for $6.00 per month per pallet in a Bonded Customs Warehouse.The Company leases office furniture, computer equipment, electronic testing equipment and other equipment used for the conduct of its business.The lease is with Hallmark Venture Group, Inc. at a rate of $100 per month starting August 1, 2011, and is in force until canceled by either party.Hallmark Venture Group, Inc. is a related party to Service Team Inc. Our principal executive offices are located at 18482 Park Villa Place, Villa Park, California 92861. ITEM 3. LEGAL PROCEEDINGS. From time to time, the Company may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business. Orbital Enterprises, Inc. and Robert N. Meyer, an individual, vs. Robert L. Cashman, an individual, Carlos Arreola, an individual, Hallmark Venture Group, Inc., Service Team Inc., a California corporation, et. al.Superior Court, State of California, County of San Diego (Central), Case No. 37-2012-00101746-CU-BT-CTL. The parties to this action were affiliated in business together doing business as Orbital Enterprises, Inc.Orbital Enterprises, Inc. became insolvent and discontinued business operations.Meyer, the controlling shareholder, retained Orbital Enterprises, Inc. and Cashman and Arreola started what is now Service Team Inc.Meyer does business as Orbital Enterprises, Inc. and Orbital Laboratories, Inc. and Cashman and Arreola do business as Service Team Inc.The parties separated amicably. Approximately six months later the action referred to herein was filed against the defendants alleging:(a) breach of fiduciary duty, (b) claim and delivery, (c) interference with economic advantage and (d) two claims for indemnification. The defendants filed a motion to dismiss as their initial pleading.The motion was heard and the court gave the parties until November 16, 2012, to correct the pleadings and for Orbital Enterprises, Inc. (whose authority to do business in California is suspended and its corporate charter in Nevada is revoked) to correct its corporate status in Nevada and California.The case has been abated until November 16, 2012.Counsel for the defendants believes that the action is frivolous and without merit, and that it will be dismissed. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 8 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock is currentlylisted on the OTC Bulletin Boardunder the symbol SVTE. The transfer agent for our common stock is Holladay Stock Transfer, Inc. 2939 N. 67th Place Scottsdale, Arizona 85251. Our common stock was approved for listing on October 9, 2012. To date there have been three sales of shares at $1.00 per share totaling $6,000.00. Trades in our common stock may be subject to Rule 15g-9 under the Exchange Act, which imposes requirements on broker-dealers who sell securities subject to the rule to persons other than established customers and accredited investors. For transactions covered by the rule, broker-dealers must make a special suitability determination for purchasers of the securities and receive the purchaser’s written agreement to the transaction before the sale. Our shares are subject to rules applicable to “penny stock” which pertain to any equity security with a market price less than $5.00 per share or an exercise price of less than $5.00 per share. Penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. A broker-dealer must also provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer, and sales person in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in our shares. Dividend Policy We have not paid or declared any cash dividends on our common stock in the past and do not foresee doing so in the foreseeable future. We intend to retain any future earnings for the operation and expansion of our business. Any decision as to future payment of dividends will depend on the available earnings, the capital requirements of our Company, our general financial condition and other factors deemed pertinent by our Board of Directors. Sales of Unregistered Securities From the inception (June 6, 2011) to August 31, 2012, the Company sold 7,084,500 shares to the organizers for $7,575.The Company then sold 552,000 shares for $0.10 per share to friends and family of the organizers for a total of $62,775. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. ITEM 6. SELECTED FINANCIAL DATA. As a “smaller reporting company,” as defined by Item 10 of Regulation S-K, the Company is not required to provide this information. 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. As of August 31, 2012, we had assets of $71,621 including current assets of $71,621. During the period from inception to August 31, 2012, we also received additional income from sales of approximately $73,338.This represents cash received in the 12 months of operation ending August 31, 2012.Sales increased from $6,450 for the fiscal year ended August 31, 2011, to $68,001 for the 12 months period ended August 31, 2012.We have no long term debt and no accounts payable.Our shareholder, Hallmark Venture Group, Inc., is owed $106,764 and accrued payroll for employees during the organization period totals $48,477.The amount owed Hallmark Venture Group, Inc. are funds advanced to pay our on going expenses.Hallmark Venture Group, Inc. is prepared to advance us additional funds as needed.There is no firm payback date.It is to be repaid when we have funds available.We believe our ability to achieve commercial success and continued growth will be dependent upon our continued access to capital either through additional sale of our equity or cash generated from operations.We will seek to obtain additional working capital through the sale of our securities.We will attempt to obtain additional capital through bank lines of credit; however, we have no agreements or understandings with third parties at this time.During the organization of the Company, the Company sold 7,084,500 shares to the organizers for $7,575.The Company then sold 552,000 shares for $0.10 per share to friends and family of the organizers for a total of $62,775.The Company then sold, pursuant to its S-1/A Registration, 271,000 shares for a total of $271,000. On September 4, 2012, the Company filed a post-effective amendment to its S-1/A Registration terminating the remaining unsold shares.With the offering closed out, the Federal Investment Regulatory Agency (FINRA) then assigned the trading symbol SVTI for the Company’s common stock and cleared the stock for quotation on the OTC-BB. On September 8, 2012, the Company filed a new Form S-1 Registration with the Securities & Exchange Commission to sell 5,000,000 shares of its common stock. We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. As a “smaller reporting company,” as defined by Item 10 of Regulation S-K, the Company is not required to provide this information. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Our financial statements for the fiscal years ended August 31, 2012 and 2011 are attached hereto. 10 TABLE OF CONTENTS Page Financial Statements Report of Independent Registered Public Accounting Firm F-2 Balance Sheetsas of August 31, 2012 and2011 F-3 Statements of Operations for the year ended August 31, 2012,and the period from June 6, 2011 (Inception) to August 31, 2011 and 2012 F-4 Statements of Shareholders’ Deficitfrom June 6, 2011 (inception) to August 31,2012 F-5 Statements of Cash Flows for the year ended August 31, 2012 and the period from June 6, 2011 (Inception)to August 31, 2011 and 2012. F-6 Notes to Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Service Team Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Service Team Inc. (a development stage company) as of August 31, 2012 and 2011,and the related statements of operations, changes in shareholders' deficit, and cash flows for the year ended August 31, 2012 and the periods from June 6, 2011, (inception) through August 31, 2012 and 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position ofService Team Inc. as of August 31, 2012 and 2011, and the results of its operations, changes in shareholders' deficit and cash flows for theperiod described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered recurring losses from operations, which raises substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas November 13, 2012 F-2 SERVICE TEAM INC (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF AUGUST 31, 2, 2012 August 31, ASSETS Cash - Accounts receivable - Total Current Assets Deposits - Prepaid expenses - Total Non-Current Assets - TOTAL ASSETS LIABILITIES & SHAREHOLDERS' (DEFICIT) Accounts payable - Due Hallmark Venture Group Inc * Accrued Payroll TOTAL LIABILITIES Common stock, $.001 par value, 74,000,000 authorized, 7,707,500 and 6,000,000 issued and outstanding as of August 31, 2012 and 2011, respectively. Additional paid in capital Subscriptions receivable ) - (Deficit) accumulated during development stage ) ) TOTAL SHAREHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND SHAREHOLDERS' (DEFICIT) * Related Party The accompanying notes are an integral part of these financial statements. F-3 SERVICE TEAM INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE FISCAL YEAR ENDING AUGUST 31, 2012 AND FOR THE PERIODS FROM JUNE 6, 2011 (INCEPTION) TO AUGUST 31, 2 For the fiscal year ended August 31, Inception to August 31, Inception to August 31, REVENUES Sales $ $ $ OPERATING EXPENSES Cost of sales General & administrative expenses Total Operating Expenses LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) Interest expense ) - ) Total Other Income (Expense) ) - ) NET INCOME (Loss) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net (loss) per share - basic and fully diluted $ ) $ ) The accompanying notes are an integral part of these financial statements. F-4 SERVICE TEAM INC. (A DEVELOPMENT STAGE COMPANY) Statement of Shareholders'Deficit June 6, 2011 (Inception) to August 31, 2012 Additional Paid In Capital Subscriptions Receivable Deficit Accumulated During Development Stage Common Stock Shares Amount Total June 6, 2011 (Inception) Founders' Shares $ $
